Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Sam Yip on April 28, 2021.
The application has been amended as follows:
Claim 11 has been amended as follows:
11.  (Currently Amended)  A touch panel, comprising:
a substrate, wherein the substrate has a display region and a peripheral region;
a polymer layer and a metal nanowire layer disposed on the substrate; and

wherein the metal nanowire layer is formed directly on the substrate on the display region, and the metal nanowire layer is formed on the substrate and covers the periphery circuit on the peripheral region;
wherein the polymer layer is defined to form a removal area and a reserved area after exposing the polymer layer;
wherein touch-sensing electrodes on the display region are formed by removing the polymer layer and the metal nanowire layer on the removal area using a developer solution;
wherein the bonding pad is exposed from the polymer layer and the metal nanowire layer, only part of the bonding pad is covered by the metal nanowire layer;
wherein the touch-sensing electrode is electrically connected to the peripheral region.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable over the prior art of record. Claims 2-10 depend from claim 1, therefore, are allowed. 
Independent claim 11 is allowable over the prior art of record. Claims 12-18 depend from claim 11, therefore, are allowed. 
Independent claim 1 recites the limitations of: the metal nanowire layer (140A) comprises a plurality of metal nanowires (140) and is stacked on the bonding pad (170) (Fig. 3A), and the metal nanowire layer (140A) is formed directly on the substrate (110) on the display region (VA) (Fig. 3A), and the metal nanowire layer (140A) is formed on the substrate (110) and covers the periphery circuit (170) on the peripheral region (PA) (Fig. 3A); removing the pre-cured layer (130) and the metal nanowire layer (140A) on the removal area (130B) using a developer solution to form touch-sensing electrodes (TE) disposed on the display region (VA) (Figs. 5A-6B) and to expose the bonding pad disposed on the peripheral region (PA) (Figs. 5A, 6A), with all the other limitations cited in claim 1.
Independent claim 11 recites the limitations of: the metal nanowire layer (140A) is formed directly on the substrate (110) on the display region (VA) (Fig. 3A), and the metal nanowire layer (140A) is formed on the substrate (110) and covers the periphery circuit (170) on the peripheral region (PA) (Fig. 3A); wherein touch-sensing electrodes (TE) on the display region (PA) are formed by removing the polymer layer (130) and the metal nanowire layer (140A) on the removal area (130B) using a developer solution (Figs. 5A-6B); wherein the bonding pad (170) is exposed from the polymer layer (130) and the metal nanowire layer (140A) (Figs. 5A-6B), and only part of the bonding pad (120(170)) is covered by the metal nanowire layer (140A) (Fig. 6A), with all the other limitations cited in claim 11.
Bae et al. (2016/0246415 A1) discloses a touch panel with a plurality of connecting wires respectively connected to the first and second touch electrode lines, wherein the first touch electrode line, the second touch electrode line, and the connecting wires with a photosensitive conductive layer having a metal nanowire.
Tung (2015/0009422 A1) discloses a touch panel with a light-shielding conductive patterned layer formed on a transparent substrate, which includes a light-shielding wire, a first contact pad and a first bridging electrode.
Jeong (2010/0245269 A1) discloses a display unit with a touch panel including bonding pads formed on a sealing substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2014/0152910 A1 to Kang et al. teaches a flexible touch screen panel with nano-wires formed on a substrate on which sensing cells and detection lines are formed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692